Citation Nr: 1533945	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus or coronary artery disease.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus or coronary artery disease.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus or coronary artery disease.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to diabetes mellitus or coronary artery disease.

7.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or coronary artery disease.
8.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ due to erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to service connection for hypertension, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, bilateral carpal tunnel syndrome, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in July 1966 in Vietnam. 

2.  Diabetes mellitus, type II, is presumed to have been caused by the Veteran's exposure to herbicides during service. 

3.  Coronary artery disease is presumed to have been caused by the Veteran's exposure to herbicides during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for diabetes mellitus, type II, and coronary artery disease.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding these issues.

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  A veteran who, during active military, naval, or air service, set foot in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service in the Republic of Vietnam

Again, the Board notes that a Veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  

Here, the Veteran has asserted that while service aboard the U.S.S. Coontz he stepped foot on the land of the Republic of Vietnam.  Specifically, in a June 2009 statement the Veteran reported that he had to transport nineteen prisoners to mainland Vietnam.  The ship docked in DaNang Harbor and the prisoners were transported to shore and Navy personnel were required to leave the ship.  

A separate statement by a fellow service-member notes that the captured sailors were offloaded in Vietnam, but the South Vietnamese would not accept them.  The prisoners were then offloaded to an oiler that had a brig.  

July 1966 deck logs from the U.S.S. Coontz note that the ship anchored in DaNang Harbor and that prisoners were offloaded.  It does not state what service-members let the ship to escort the prisoners.  

Based on the Veteran's lay statements and the deck logs, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran did serve on land in the Republic of Vietnam in July 1966.  Therefore it is presumed that he was exposed to herbicide agents.

Service Connection - Diabetes Mellitus, Type II and Coronary Artery Disease

The Veteran has a current diagnosis of diabetes mellitus as noted in treatment records as well as the June 2010 VA examination.  The Veteran also has a current diagnosis of coronary artery disease as noted in an August 2008 private treatment record and the June 2010 VA examination.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).

As the Veteran's exposure to herbicides is presumed and both diabetes mellitus and coronary artery disease are listed as presumptive disabilities, service connection is warranted for both diabetes mellitus, type II, and coronary artery disease.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for coronary artery disease is granted.  


REMAND

Regarding the Veteran's remaining claims, now that entitlement to service connection for diabetes and coronary artery disease has been established, the Board finds that an examination is necessary to determine whether any of the Veteran's other disabilities are caused or aggravated by his diabetes or coronary artery disease. The Board notes that the Veteran claimed special monthly compensation in conjunction with his erectile dysfunction claim.  As special monthly compensation due to loss of use of a creative organ is inextricably intertwined with the claim of entitlement to service connection for erectile dysfunction, it must be remanded to allow that claim to be fully processed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of  his hypertension, erectile dysfunction, peripheral neuropathy of all four extremities, and bilateral carpal tunnel syndrome.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner is asked to determine if there is a current diagnosis of hypertension, erectile dysfunction, peripheral neuropathy of all four extremities, and bilateral carpal tunnel syndrome, or is there has ever been a diagnosis of any of those disabilities during the claim period.  For each of these disabilities diagnosed currently, or at any point during the claim period, the examiner should review the claims file and address the following question:

a.)  Is it at least as likely as not (50 percent probability or more) that each of the Veteran's disabilities (to include hypertension, erectile dysfunction, peripheral neuropathy of all four extremities, and bilateral carpal tunnel syndrome) was caused or aggravated by the Veteran's service-connected diabetes or coronary artery disease?  

The examiner is asked to provide a separate opinion for each disabilities diagnosed.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

2.  The Veteran is advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran must be included in the claims folder and must reflect that it was sent to his last known address of record.  
3.  After completion of the above and any other development deemed necessary, review the expanded record and readjudicate the claims.  If any claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


